Exhibit 10.10

AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (this “Amendment”), is entered into as of January 21, 2015 and
amends the Employment Agreement, dated as of January 22, 2013 (the “Employment
Agreement”) by and between Innovus Pharmaceuticals, Inc., a Nevada corporation
(the “Company”) and Bassam Damaj, a California citizen (“Dr. Damaj”).


RECITALS


WHEREAS, the Company and Dr. Damaj entered into the Employment Agreement and now
desire to amend the Employment Agreement as described below.


NOW, THEREFORE, the parties hereto agree as below:


AGREEMENT


1.  
Base Salary.  The third through fifth sentence of Section 3 (a) of the
Employment Agreement shall be deleted and replaced in its entirety with the
language below:



“Notwithstanding the following, you may determine at your sole discretion but
with written notice to the Board of Directors of the Company to have your Base
Salary accrued and paid to you as described below or to begin payment of your
Base Salary at such time.
Payments of Base Salary already accrued in accordance with the foregoing shall
be provided to you in cash upon the earlier of the Board’s determination that
payment can be made without jeopardizing the Company or the date when the
Company’s auditors have determined that there is no longer substantial doubt
about the Company’s ability to continue as a going concern (such earlier date is
the “Accrued Salary Payment Date”).  The Company shall administer payment of the
Base Salary to at all times be in compliance with the short-term deferral
provisions of Scetion 409A of the Internal Revenue Code of 1986 as amended (the
“Code”).


2.  
Other Terms.  All other terms and conditions of the Employment Agreement shall
remain in full force and effect.



IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
caused this Agreement to be signed as of the date above.


 

 DR. BASSAM DAMAJ  INNOVUS PHARMACEUTICALS, INC.       By:  /s/ Bassam Damaj
 By: /s/ Lynette Dillen    Its: Chief Financial Officer    Date: January 21,
2015

 